        Case 2:18-cv-04775-MSG Document 108 Filed 08/31/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
___________________________________________
RICHARD R. CADMUS, JR.,                     :
                                            : CIVIL ACTION
                  Plaintiff,                :
                                            :
            v.                              : No. 18-4775
                                            :
THE BROWN FIRM, PLLC, et al.,               :
                                            :
                  Defendants.               :
____________________________________________:

                                             ORDER

       AND NOW, this 31st day of August, 2020, it having been reported to the Court that the

above-captioned action has been settled, it is hereby ORDERED that:

       1.      This action and any pending motions are hereby administratively terminated;

       2.      This Order shall not constitute a dismissal Order under the Federal Rules of Civil

Procedure;

       3.      Within ninety (90) days after entry of this Order, the parties shall file all papers

necessary to dismiss this action under the Federal Rules of Civil Procedure or, if settlement cannot

be consummated, request that the action be reopened; and

       4.      Absent receipt from the parties of dismissal papers or a request to reopen the action

within the 90-day period, the Court shall dismiss this action, without further notice, with prejudice

and without costs.



                                                      BY THE COURT:


                                                      /s/ Mitchell S. Goldberg
                                                      ______________________________
                                                      MITCHELL S. GOLDBERG, J.
